Title: To George Washington from Major General Horatio Gates, 8 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Robinson’s House [N.Y.] June 8th 1778.
                    
                    By this Conveyance I have the honour to send Your Excellency, the last Accounts of the proceedings of the Enemy, as well upon Lake Champlain, as New York. I have long been of Opinion, that provided the ensuing Campaign, is Offensive on the side of the British, their Operations will be up the North River, and intirely bent to Attack the Eastern States; this is in some degree, an opinion supported by the intelligence from Crown Point.
                    General Warner from the Massachusetts; Commissioner for the Militia Drafts, & Recruits from that State; arrived here Yesterday; he says  the expected reinforcements will be here in Ten Days; And by a Letter from Governour Trumbull, I am informed, that Two Regiments of Militia may be hourly expected from Connecticut. Happily for us, the Enemy have not yet seized the Advantage, our weak State so invitingly offered them.
                    On Friday, agreeable to Your Excellency’s Orders, I sent the British Surgeons, with the Convalescent prisoners, in Two Albany Sloops, with a Flag to New York; and wrote as you desired, to The Commissary of Prisoners, to Exchange them for those of Our People, who have been the longest in Confinement. Your Excellency’s Letters of the 29th May, & 2nd June, were both delivered me by the same Express, and at the same time, on Fryday Evening. Your injunction in regard to forwarding the Arms, is Answered already; And I acquainted Colo: Malcolm, with Your Excellency’s determination Concerning him. I have no predelection in favor of any Man, for the Office of Depy Adjt General, but would feign have a good one; as to his Regiment being sent here, it was no request of mine, but of Governr Clinton’s, who, Colo: Malcolm told me, had undertaken to recruit it.
                    Colo. Sheldon with Sixty of His Regiment, arrived yesterday at peeks kill. with great respect I am Sir Your Excellencys most Obedient Humble Servant
                    
                        Horatio Gates
                    
                